                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KELLY NANKERVIS,

      Plaintiff,                               Case No. 17-cv-11175
                                               Hon. Matthew F. Leitman
v.

MATT GOEBEL, et al.,

     Defendants.
__________________________________________________________________/

             ORDER TERMINATING MOTIONS (ECF ##31, 40)
                      WITHOUT PREJUDICE

      It is hereby ordered that the motion for summary judgment by Defendants

Benito Mendoza, Alejandra Parra, Jesús Colón, and Chadwick Hopkins (ECF #31)

and their motion for leave to file untimely motions in limine (ECF #40) are

TERMINATED WITHOUT PREJUDICE in light of the filing of the suggestion

of death (ECF #39).

      IT IS SO ORDERED.

                                   s/Matthew F. Leitman
                                   MATTHEW F. LEITMAN
                                   UNITED STATES DISTRICT JUDGE

Dated: August 7, 2019




                                     1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 7, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
